Bleckley, Judge.
The plaintiff in error was convicted of burglary. He makes no complaint of the charge of the court, or of any ruling upon evidence. His sole reliance is on the inconclusiveness of the proof made against him. The corpus delicti of burglary in the night time was established beyond all question, and the only problem left was, who was the burglar? The jury, on the evidence, thought it was the prisoner before them, and found him guilty. The main features of the evidence, so far as it went to implicate the prisoner, are presented briefly in the head-note. His bed was searched, and *325proved to be the hiding place for some of the goods removed from the broken building. He failed to account, satisfactorily, for their possession, or for his own whereabouts on the night of the burglary. Rice was traced into his shop all the way from the broken building, some two hundred feet, by scattered grains wasted in its removal. According to many authorities, the mere possession of stolen goods missed from the building, will not serve as a basis of conviction of burglary: 1 Whar. Cr. Law, section 729; 1 Parker’s C. C., 447; Burrell on Cir. Ev., 455-6. But here, while it is the strongest evidence against the prisoner, it is not the only evidence against him. Rice was tracked to his shop; he was a workman, and the door was broken open by a rather skillful driving of a bar, so as to disable the lock at the right place; two bolts of cloth and another article, which came out of the building, were not only found at his house the next afternoon after the burglary, but they were discovered in the bed, covered up and concealed ; and he gave no account of them, except by his bare statement that he found them in the house on his return home in the night, and was told by his family that they were brought there and left by some other man. If he is not guilty, he is an unfortunate wretch in the grip of most merciless circumstances. We are willing to take the word of the jury for his guilt, based on these circumstances, and leave the case as we fiud it. It is not the strongest, but strong enough.
Judgment affirmed.